Case 2:20-cv-02381-GRB-ST Document 9-1 Filed 07/10/20 Page 1 of 1 PagelD #: 34

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Azzil Granite Materials, LLC 2:20-cv-02381
Plaintiff(s),
Vv. AFFIDAVIT IN SUPPORT OF
Canadian Pacific Railway Corp., et al. MOTION To ADMIT COUNSEL
Defendant(s). PRO HAC VICE

|, Daniel P. Lawn

 

 

, being duly sworn, hereby depose and say as

 

 

 

 

 

 

 

 

follows:

1. lam a(n) Associate with the law firm of Schnader Harrison Segal & Lewis, LLP

2. | submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.

3. As shown in the Certificate)s) of Good Standing annexed hereto, lama member in good
standing of the bar of the state(s) of Pennsylvania

4. There are no pending disciplinary proceedings against me in any state or federal court True

5. | Have not been convicted of a felony. If you have, please describe facts and
circumstances,

6. | Have not _ been censured, suspended, disbarred or denied admission or
readmission by any court. If you have, please describe facts and circumstances,

7. Attorney Registration Number(s) if applicable: PAld. No, 326114

8, Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
advocate pro hac vice in Case 2:20-<v-02381 for Plaintiff, Azzil Granite Materials, LLC

Date 7/9/20

Camden County, NJ ;
ae ae rE

   

 

 

 

 

Signature of Movant
Firm Name Schnader Harrison Segal & Lewis LLP
Address 1600 Market Street, Suite 3600

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTARIZED . / Philadelphia, PA, 19103
A Fi f
LY Cre bobo we Email] dlawn@schnader.com
Phone 215-751-2016

 

 

MARIA DAMBROSIO GALLO
A Nutary Public of New Jersey
My Commission Expires September 29, 2022
